DETAILED ACTION
Application 14/890295, “A METAL ACCUMULATION INHIBITING AND PERFORMANCE ENHANCING SUPPLEMENT AND A SYSTEM FOR DELIVERING THE SUPPLEMENT”, is the national stage entry of a PCT application filed on 5/30/14 and claims priority from a provisional application filed on 5/31/13. 
This Office Action on the merits is in response to communication filed on 12/13/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 12/13/21 have been fully considered, and are persuasive in part.  
Applicant presents the following arguments which were found persuasive.
The rejection of claims as indefinite for using the term “substantially equivalent [to the treated cell]” should be withdrawn because the claim itself provides guidance to one of ordinary skill in the art that in this case “substantially equivalent” means sufficiently equivalent to be suitable for comparison purposes differing primarily by the lack of the at least one performance article (applicant’s remarks at p19, emphasis added).  Applicant further points out ways that the substantially equivalent cell may have substantially equivalent features [volume of electrolyte, positive electrode, negative electrode, cell design including symmetry] as the inventive cell at pages 20-21.  In response, the objection specifically to the use of the substantially equivalent language is withdrawn in 
However, claims remain rejected under 35 USC 112 second paragraph for lack of clarity for reasons detailed below.  

Paik’s teaching regarding natural rubber separators (i.e. “The microporous separators include separators made of natural rubber, polyethylene, phenolic resin, PVC and polymeric membranes. Macroporous separators include separators made of glass fiber mats, sintered PVC and resin-impregnated cellulosic papers. Of the foregoing, microporous, natural rubber separators typically exhibit the best electrochemical performance characteristics which enhance the overall performance of the energy cell” at c1:65-c2:5) is insufficient to fairly teach the claimed porous insulating sheet comprising supplement or migratory compound because the Office also relies on Paik’s teaching of desirable performance of the inventive Paik separator (such as antimony/dendrite suppression for the inventive separator at c8:64—67) in order to teach that the compound/supplement of claims 41, 52 and 61 is implicitly present.  The dendrite suppression described for Paik’s inventive separator cannot be fairly attributed to the natural rubber separators of Paik’s background section; therefore, Paik fails to fairly teach a natural rubber separator with dendrite suppression capability (applicant’s remarks at page 27).  In response, the argument has been found persuasive and the rejections over Paik have been withdrawn.  The other arguments against Paik are rendered moot by this persuasive argument.  


Applicant presents the following arguments which were not found persuasive.  
As to rejections under 35 USC 112, in finding the claims indefinite, the Office has not considered the claims as a whole, but instead applies a separate In response, the Office has considered the claims as a whole by explaining that the characterization of the performance enhancing element is insufficient to set forth the metes and bounds of the claims.  Since the nature and quantity of the performance enhancing supplement within the performance enhancing supplement is the allegedly patentable feature of the claimed invention, the quantity and nature of the performance enhancing supplement is of critical importance and careful evaluation thereof has been made by the Office.  

As to rejections under 35 USC 112, the Declaration filed on 7/15/21 [hereinafter “the Declaration” or “the affidavit”] lists USP 6427732 which confirms that 1% of a supplement is an effective starting point in determining an effective amount of supplement.  Moreover, the “concentration routinely used for pigments” of applicant’s paragraph [0046] adequately sets forth a useable amount of supplement for the claimed invention.  In response, this argument is not found persuasive for reasons previously set forth in section 6a of the 8/13/21 Final Rejection.  

As to rejections under 35 USC 112, claims 52 and 61 each recite a foaming test in combination with a performance enhancement, which in combination are sufficient to establish the metes and bounds of the claims, by sufficiently characterizing the barrier-forming compound or supplement which gives rise to the improved properties.  In section 7d of the previous Final Rejection, the Office has applied reasoning which may apply to claim 41, but does not apply to claims 52 and 61.  In response, the reasons that claims 52 and 61 are found to be indefinite are set forth in the 112 indefiniteness rejection.  Applicant appears to argue that the arguments response to arguments section 7d does not sufficiently defend the rejection of claim 52 and 61.  However, even if 7d were more tailored to item 41, claims 52 and 61 remain found indefinite for the reasons set forth in the body of the 112 rejection.  Satisfaction of the foaming test 

As to rejections under 35 USC 112, applicant reiterates the previously presented argument the Marosi, 710 F.2d at 803, 218 USPQ at 292 ruling that the lack of a numerical range does not render claims indefinite is relevant to the prosecution of the instant application, with the Office’s finding of indefiniteness being improper in view of Marosi, and rebuts the Examiner’s response included at section 7e of the previous Final Rejection.  In response, applicant’s rebuttal has not been found persuasive because even in consideration of the guidance of Marosi, the claimed invention is not found to reasonably convey a scope of the constitution and quantity of the supplement/compound.  The Examiner stands by the response included at section 7e of the previous Final Rejection which considers Marosi in the context of the instant invention.

Choi teaches a natural rubber, but does not expressly teach Hevea natural rubber.  The genus of natural rubber includes several species other than Hevea natural rubber; therefore, Choi does not anticipate the claimed invention.  In response, 1) the claimed invention does not specifically require Hevea brasiliensis rubber, as this species of rubber is only mentioned in the alternative such as in claims 42, 53, and 66, and 2) although applicant’s specification includes only a detailed compositional analysis of Hevea natural rubber at published paragraph [0027], the record suggests that Hevea is simply the most common source of natural rubber and that generic natural rubber and latex [the raw natural fluid of a rubber producing plant] are expected to comprise phospholipids (e.g. see Sansatsadeekul , “Characterization of associated proteins and phospholipids in natural rubber”, cited in 4/18/19 IDS), the phospholipids being relied on to teach the compounds/supplements of the claimed invention as described in the art rejections.  No evidence has been provided to support applicant’s claims that a generic natural rubber would not include or be expected by a skilled artisan to include the phospholipids which are known to be present in Hevea natural 

Choi does not teach a performance article without the use of a separate layer of natural rubber latex, as required by the claims.  Applicant further argues that the claims expressly require a single integrated performance article without sheets or layers in view of the “a quantity of a supplement or a migratory compound, included individually or in a combination thereof, with the at least one performance article” limitation of the second clause of the body of claim 1.  Thus, applicant argues that the three layer structure of the Choi separator cannot anticipate the claimed invention.  In response, the claims as worded do not imply that the claimed porous insulating sheet is a single layer or otherwise homogeneous sheet.  It is improper to read limitations into the claims so as to narrow the scope of the claims without express basis to do so (MPEP 2111).  The natural rubber applied and/or on the surface of the base web of the sheet as described in c4:1-45 is indeed a constituent of which the sheet is comprised, and therefore is valid for teaching the claimed supplement/compound.  If desired, as previously suggested by the Examiner in section 6-m of the 8/13/21 Final Rejection, applicant could amend the claim to require that the sheet is a single-layer homogeneous sheet, provided that such an amendment is supported by the specification as required by 35 USC 112 first paragraph.  

Claim 52 as amended on 12/13/21 now requires a performance system “consisting essentially of” the claimed features, thus the claimed invention is distinguished from Choi because even if these references teach the supplement, the supplement is only taught in the context of a natural rubber.  The “consisting essentially of” language excludes the presence of additional components which make up the vast majority of a natural rubber composition.  In response, claim 52 as worded recites “the supplement and the migratory compound comprising…”, thereby defining the supplementary and the migratory compound 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 41-48, 52-55 and 59-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 41 and 52, the claims fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and are thus indefinite.  
The claims as worded are drawn to a system having at least one performance article [which may take various forms such as a cell container, a negative electrode, a porous insulating sheet, an electrolyte or an encapsulating article] having included therewith a supplement and/or a migratory compound, wherein the quantity of the component is claimed as a critical characteristic, but is characterized only in the effect produced by the presence of the system/battery, thereby rendering the quantity to be ambiguous.    Moreover, the factor for comparison and evidencing that a sufficient quantity of compound/supplement present includes a broad range of possible improved behaviors of the battery such as reduction in material build-up at the negative electrode, elevated electric potential, reduction in gas evolution, reduction in water consumption, 
As to claim 61, the same ambiguity remains because the presence/quantity of the migratory compound within the “barrier forming article” (e.g. the porous insulating sheet) is ambiguously set forth only by behaviors and properties (e.g. palpable elevated potential upwards of 2.25 volts and gas bubbles on the surface of the negative electrode) observable in the battery under a conditional use described in the claims.  Moreover, as to claim 61, it is noted that the structure of the barrier-forming molecules is merely defined by the presence of a hydrophilic head group and a hydrophilic gas-attracting tail.  This structure describes a broad class of molecules including not only phospholipids, but also including many other lipids and glycerides which may be found in naturally occurring materials such as the rubbers and polymers conventionally used to form separators.  Accordingly, a skilled artisan could not determine the metes and bounds of claim 61, with criticality of the claimed invention apparently tied to the molecular identity and amount of the barrier forming molecule, which is unspecified.  

In making this determination the Office has considered at least the following factors as suggested by MPEP 2173.05(g): (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  
In this case, there is not a clear cut indication of the scope of subject matter because boundaries of the invention are largely defined in a qualitative fashion, rather than in quantitative or other well-defined manner and are primarily defined only by results obtained, such as enhancement of performance, inhibition of metal accumulation, generation of foam (as to claim 52) of an electrochemical cell which includes the performance article.  
These are not properties of the performance article itself, but are conditional limitations dependent on various aspects of a system and it is unclear what other elements of the battery may play a role in attainment of the properties.  A skilled artisan at the time of invention would not have known what structure is set forth because the quantity of the compound/component included in the performance article is defined only by implication, leaving room for ambiguity.  

The Office has attempted to apply the closest prior art, despite a lack of a clear understanding of the metes and bounds of the claim due to the ambiguity of the claims as described above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 41-48, 52-55 and 59-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over of Choi (USP 5154988).  
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Phospholipid (Article Title: Phospholipid; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 15 January 2009; https://www.britannica.com/science/phospholipid; Access Date: March 10, 2021).

Regarding claims 41-48, 52-55 and 59-66, Choi teaches a performance system which expressly includes the following named components of the claimed system:
An electrochemical cell including the following components: a sulfuric electrolyte, a positive electrode, a negative electrode, and a porous insulating sheet [separator] (Choi at claim 12; c1:16-31).
The electrochemical cell being a lead-acid battery having H2SO4 electrolyte (c1:19).
The separator of Choi (see abstract, Figure 1) is a porous insulating sheet, readable on the “performance article” of claims 41 and 52 or the “negative electrode surface barrier-forming article” of claim 61.
As to the porous insulating sheet, Choi further teaches that the sheet may comprise claimed materials including polymeric material, plastic, silica and latex/rubber/elastomer (c2:61-c3:31).  It is noted that the Choi separator is a multilayer separator which may include the “natural rubber” and/or latex included in at least an outer layer or portion of the separator (c4:1-37; see also the “flexible latex” of c3:50).

Choi is silent as to the electrochemical cell including a cell container.  However, for a conventional lead acid type battery, some form of container would be required, or at least obvious to include, in order to hold the sulfuric acid electrolyte in contact with 

The performance system of Choi implicitly includes the following claimed feature:
A supplement or migratory compound included in at least one of the components, the supplement or migratory compound comprising molecules which a hydrophilic head-group and at least one gas-attracting hydrophobic tail aspect, wherein, the hydrophilic head group comprises one or more molecular aspects selected from the group consisting of one or more –OCH2-, one or more –CH2O, one or more –OH, and a combination of two or more of the one or more molecular aspects; and wherein the at least one gas-attracting hydrophobic tail comprises a CH3Ch2Ch2– molecular aspect.  

More specifically, Choi teaches the separator comprising “natural rubber” and/or latex (c3:15-31, c4:1-45), which based on the record contains the claimed supplement or migratory compound.  
It is noted that natural rubber and latex conventionally also contain glycolipids, phospholipids, proteins, carbohydrates, ash and other compounds (applicant published paragraph [0027-0028]) and that such compounds provide enhanced solubility in H2SO4 electrolyte and provides the claimed desirable migratory effect and other claimed properties (applicant published paragraph [0043]).  Moreover, applicant’s paragraphs [0021] and [0023-0035] (applicant’s published paragraphs [paragraph [0027] and [0029-0030]) teach that phospholipids and glycolipids are molecules having the claimed head/polar aspect and tail aspect.  
For further clarification, phospholipids are defined by including a head aspect which comprises  –OCH2-, one or more –CH2O, one or more –OH groups, and a tail aspect which comprises fatty acids having CH3CH2CH2 groups.  For supporting evidence, see for example see the Encyclopaedia Britannica: Phospholipid article, the figure of which is copied below.  As described in the phospholipid article, phospholipids describe members of a large class of fatlike 
Accordingly, Choi teaches the claimed compound/supplement including the claimed molecular aspects by expressly teaching the porous insulating sheet [separator] being formed of natural rubber and/or latex, which each contain phospholipids.  Choi is not required to teach awareness and/or recognition of the implicit features (MPEP 2112 II).

    PNG
    media_image1.png
    394
    603
    media_image1.png
    Greyscale


The claims further include limitations drawn to the process of using the system or testing the system for desirable behavior, such as i) comparing the rechargeable electrochemical energy storage cell of the claimed system to a “substantially equivalent” electrochemical energy storage cell, and ii) soaking the article of the system in an H2SO4 electrolyte to determine the properties of the article.  However, since the claims are drawn to product, the prior art is not required to teach the same manner of using/testing the device.  See MPEP 2114 II for more detail.
 
Choi teaches the porous insulating sheet including natural rubber and/or latex thereby implicitly teaching inclusion of the claimed barrier forming molecules, but does not expressly teach that the migratory compound/supplement/barrier forming molecules i) included in an amount that generates a protective gas bubble barrier layer on the surface of the negative electrode confirmable by an elevated electric potential upwards of 2.25 volts compared to a substantially equivalent cell without a performance article, and ii) included in an amount that is an “effective treatment quantity” such that the treated cell exhibits at least one of the performance improvements listed in the claims, such as reduction in metal accumulation on the negative electrode.
However, the system/battery of Choi does exhibit a desirable performance enhancement (abstract, c5:66-c6:8) including at least suppression of dendrite forming metal accumulation on the negative electrode (c6:1-8, c2:2-10, c5:10-14) and elevated voltage compared to prior art batteries (c2:2-10).  
Choi further expressly ties the improved performance of the separator vs prior art separators to the inclusion of the natural rubber/latex clarifying that the natural rubber/latex comprising separator is indeed a “performance article” (“The separator of the present invention has excellent characteristics and provides an improvement over existing separators in performance, ease of manufacture, cost and availability. Moreover, the use of the natural rubber coating has been found to reduce the potential for antimony poisoning and to positively affect the Top of Charge behavior of the battery. Additionally, when a synthetic paper or a microporous extruded sheet is used as the base web, the rate and frequency of dendritic growth and its resulting shorting of the plates is substantially reduced”, c5:66-c6:8. See also abstract, c3:16-30, c3:52-57; c5:11-14).
Since Choi includes the claimed compound via phospholipid in the natural rubber/latex, and further exhibits at least one of the performance enhancement claimed to represent evidence that the “effective treatment quantity” of compound/supplement is included, the Choi system/battery is found to include the “effective treatment quantity”.  

Claim 52 as amended on 12/13/21 further requires the performance system having at least one performance article for enhancing performance of a rechargeable electrochemical energy storage cell is a “system consisting essentially of: a rechargeable electrochemical cell…”, amending the preamble to replace the transitional term “comprising” with “consisting essentially of”.  The additional limitations of claim 52 
However, as described in MPEP 2111.03 III, “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”.  In this case, the specification does not use the words “consisting essentially of” and does not otherwise clarify what components the performance system could have other than the rechargeable electrochemical energy storage cell, or more significantly to patent prosecution, what other unnamed components the system excludes from use with the rechargeable electrochemical energy storage cell to provide the performance system consisting essentially of a rechargeable electrochemical cell.  Therefore, claim 52 now including the “consisting essentially of” transition is not clearly patentably distinguished from the scope of claim 52 as filed on 2/9/21 using the “comprising” language which is open ended.  
Moreover, the scope of both the rechargeable electrochemical cell and the supplement/migratory compound mentioned in the claim are both defined using open ended terms such as “including”, “comprising” and “at least one…”.  Thus, even if the claim was limited to a system consisting of a rechargeable electrochemical cell including a quantity of supplement in a component thereof, the open-ended characterization of both the electrochemical cell and the supplement leaves the claim as a whole substantially open-ended.  In other words, any narrowness which could be implied by the “consisting essentially of” language is functionally undone by subsequent use of the open-ended terms “including” and “comprising” which allow for the inclusion of non-recited components.  
Accordingly, the scope of claim 52 as amended on 12/13/21 is found to be patentably indistinct from claim 52 as filed on 2/9/21.  As to applicant’s arguments, the “consisting essentially of” modification does not preclude the use of a three layer separator/porous insulating sheet as in Choi, as previously applied. 
Choi remains as applied in the 8/13/21 Final Rejection.


Final Rejection
As described in MPEP 706.07(b), the claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.
In this case, (A) the amendment only changes punctuation in claim 41 and 52, and replaces the transitional term “comprising” with “consisting essentially of” in claim 52.  Since “consisting essentially of” is construed as equivalent to “comprising” in the context of claim 52 as described above, the replacement of “comprising” with “consisting essentially of” yields an amended claim which is patentably indistinct from the previous claim, and (B) the previous art based rejections over Choi are maintained for the same reasons previously given on the record.  Accordingly, this rejection is made Final.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723